MESCHKE, Justice.
Russell Logan appeals from a judgment ordering him to pay damages to Keith Wolf for breach of contract. We affirm, but direct entry of a corrected judgment for Wolf in the amount of $7,549.82.
*737Under a 1988 crop share lease, Logan (landlord) received half of the proceeds and paid Wolf (tenant) for some expenses. After the lease expired, Wolf sued Logan for unpaid expenses and other losses. Logan counterclaimed for lost proceeds and the value of a tractor used by Wolf. The trial court granted some of Wolfs claims, denied Logan’s counterclaims, and reduced Wolfs damages by the amount he received for renting Logan’s tractor to another.
We view conflicting evidence in the light most favorable to the findings, and affirm the findings of fact unless they are clearly erroneous. NDRCivP 52(a). Logan disputes the quality and detail of the evidence on Wolfs claims, but his arguments go to the weight of the evidence and to Wolfs credibility. We affirm under NDRCivP 52(a) and NDRAppP 85.1(a)(2).
Logan also appealed the amount of the judgment. At oral argument, Wolf conceded the figure that Logan argued was supported by the trial court’s detailed findings. Therefore, we modify and direct entry of a corrected judgment on remand to award Wolf $7,549.82.
VANDE WALLE, C.J., and LEVINE, NEUMANN and SANDSTROM, JJ., concur.